Citation Nr: 1511644	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2001 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This claim was remanded by the Board in May 2013.


FINDINGS OF FACT

The Veteran's right knee disability was aggravated by active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The September 2013 VA examiner's opinion is not clearly stated.  He checked boxes indicating that the Veteran's right knee disability was related to an in-service injury and that it was related to a service-connected disability.  He checked the box indicating that his right knee was not aggravated by active duty service.  However, in his written opinion, he noted that, while the Veteran entered active duty with a pre-existing injury to the right knee, he did not have any restrictions at that time.  He said that there was no specific injury in service that aggravated the pre-existing injury, but that his duties as a Combat Arms Trainer, and other work, led to the need for a total knee replacement.  In other words, his baseline was normal, but then began manifesting with giving way, weakness, pain, and limited extension.

His private physician, Dr. M.J.S., also opined in September 2012, that his right knee was aggravated in service, necessitating a total knee replacement.

There is no other probative evidence contradicting these positive opinions of record.  Accordingly, service connection is granted for right knee disability.


ORDER

Service connection for right knee disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


